                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    DAVID W. SPINDLE,
                                                                §
                                                                §
           Plaintiff,                                           §
                                                                §
    v.                                                          § Action No.: 4:18-cv-818-ALM-KPJ
                                                                §
    CKJ TRUCKING, L.P., et al.,                                 §
                                                                §
           Defendants.                                          §

                                                   ORDER

         Pending before the Court are:

         (1) The Motion for Summary Judgment filed by Defendant CKJ Trucking, L.P. (Dkt. 36);

         (2) The Joint Motion for Summary Judgment filed by Defendants CKJ Transport of North

Texas LLC and CKJ Trucking L.P. (Dkt. 40); and

         (3) The Motion for Sanctions filed by Defendants CKJ Transport of North Texas LLC and

CKJ Trucking L.P. (Dkt. 46).

         Counsel and parties shall comply with the Local Rules CV-7, 10, 11, and 56, as well as the

Federal Rules of Civil Procedure and the undersigned’s Exemption Order to Local Rule CV-

5(A)(9) regarding Courtesy Paper Copies of Electronically Filed Documents.1

         Local Rule CV-7 requires you to attach affidavits and other supporting documents to the

motion or response. A courtesy copy of the motions, responses, and replies, with attachments, must

be provided to chambers, and should either be spiral bound or three-hole punched and placed in a

three-ring binder. All binding should be on the left side of the page. You should print the docketed

version of your motion from CM-ECF so that your motion includes the docket identifier at the top



1
         Available at http://www.txed.uscourts.gov/?q=judge/magistrate-judge-kimberly-priest-johnson.
    of each page. Pursuant to Local Rule CV-7(b), you should highlight in the courtesy copy the
.
    portions of affidavits or other supporting documents which are cited in your motion or response.

           IT IS THEREFORE ORDERED that counsel shall deliver courtesy copies to chambers

    as described above by August 21, 2019.

           IT IS SO ORDERED.
           SIGNED this 13th day of August, 2019.

                      .


                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
